249 F.2d 17
Steve NESBITT, Appellant,v.UNITED STATES of America, Appellee.
No. 13188.
United States Court of Appeals Sixth Circuit.
October 21, 1957.

Frank W. Oliver, Chicago, Ill., for appellant.
Fred W. Kaess and Donald F. Welday, Detroit, Mich., for appellee.
Before ALLEN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
The appellant was charged in an information with violations of the narcotic laws. He appeals from an order of the district court permitting dismissal of the information prior to trial upon motion of the government. In the circumstances disclosed by the record, we find that the action of the district court was an entirely proper exercise of the discretion implicitly delegated by Rule 48 of the Federal Rules of Criminal Procedure, 18 U.S.C.A. Cf. United States v. Doe, D.C.D.Conn.1951, 101 F. Supp. 609.


2
The order is affirmed.